DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of group I in the reply filed on 07/06/2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)). 
The applicant called on 07/20/2022 and left a message for the election of species which was not indicated in the response filed on 07/06/2022. The species the applicant elected for the hydrosols were: rosemary, lemongrass, tea tree and Azadirachta indica. The applicant noted that claims 1, 2, 6, and 8-15 were generic claims.
Claims 3-5, 7, 19-21 and 31-33 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention or species election, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 07/06/2022.
Claims 1, 2, 6, 8-18, 22-30 are being examined on the merits.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1, 2, 6, 8-18, 22-30 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter the claimed invention is directed to a product of nature without significantly more. The claims recite hydrosols from tea tree, lemongrass, rosemary and Azadirachta indica, along with gamma-terpinene, p-cymene, and delta-2-carene. The first step of the eligibility analysis evaluates whether the claim falls within a statutory category (see MPEP 2106.03). Since the claim is directed to a composition comprising plant components the claim is a composition of matter. Step 2A prong one of the analysis evaluates whether the claim is a judicial exception (see MPEP 2106.04). Because the claim states the nature-based products tea tree, lemongrass, rosemary and Azadirachta indica, along with gamma-terpinene, p-cymene, and delta-2-carene, the markedly different characteristics is performed by comparing the nature-based product limitation to its natural counterpart. 
The claim only recites the naturally occurring components found within plants. Plant extracts are made by partitioning the starting plant material into separate compositions based upon some property such as solubility in a solvent, with the soluble compounds being in one composition and the insoluble being in another composition, which compositions are then generally separated into the solvent extract of that plant versus the insoluble material composition that is generally discarded. Each composition has a different subset of the compounds originally present in the plant material. Plant extracts are purified by removing unwanted plant material from the remaining solvents. The closest naturally occurring counterparts of extracts are the same compounds found within the extract that are found in the plant in an unseparated form, even when purified, which is chemically identical to the extracted compounds. All of these are naturally occurring in nature and are not markedly different from its naturally occurring counterpart in its natural state. The properties of the nature-based product as claimed are not markedly different than the properties of these naturally occurring counterparts found in nature as these activities would inherently be found within the plants they come from. The components which would give the activities claimed in the instant invention would inherently do the same in nature as there has been nothing done in the instant invention that would make them act in any different way. 
Step 2A prong two evaluates whether the claim as a whole integrates the recited judicial exception into a practical application (see MPEP 2106.04(d)). This evaluation is performed by (a) identifying whether there are any additional recited elements in the claim beyond the judicial exception and (b) evaluating those additional elements individually and in combination to determine whether the claim as a whole integrates the exception into a practical application. This judicial exception is not integrated into a practical application because the hydrosol composition is only comprising the nature-based products and the only other additional elements to consider are the varying amounts (ratios) of those components, wherein the composition is associated with a polymeric matrix, or wherein the composition is formulated for administration through spraying or dripping, which when considered a polymeric matrix can be a nature-based component when claimed so broadly and the formulation can be that of the natural liquid phase of the extract.
These limitations do not limit the composition to a physical manifestation of a specific practical application. Doing so would be implementing a judicial exception with, or using a judicial exception in conjunction with, a particular machine or manufacture that is integral to the claim, as discussed in MPEP § 2106.05(b).
The claims do not integrate the judicial exceptions into a practical application because in this context, such integration for a claimed product would be a physical form of the specific practical application instead of a more general composition that is not so limited.
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because these components and their activity are already found naturally occurring in nature and the addition of an intended use such as for repelling or killing a pest does not impart any added benefit to the compounds or integrate the composition into a practical application.
Step 2 B evaluates whether the claim as a whole, amounts to significantly more than the recited exception, i.e., whether any additional element, or combination of additional elements, adds an inventive concept to the claim (see MPEP § 2106.05(b)).
Since the naturally-occurring components as-claimed are not found together in nature, admixing the ingredients into a single formulation is considered an ‘additional element’ which must be analyzed for eligibility.  Admixing naturally-occurring plant extracts is well-understood, routine practice in the art and has been conducted for centuries.   Admixing plant extracts for repelling or killing pests is also well-understood, routine, ordinary practice in the field as evidenced by at least the following documents: Kuperstein 07-2015, (US20150189890A1), Castillo, 10-2004 (US20050095954A1), Copier 08-2008, (US20080206282A1), Brandt 05-2013, (US20130125451A) and Newberry 08-2013, (US20130203842A1).
Therefore, admixing the claimed naturally-occurring ingredients at such a high degree of generality merely involves applying the natural principal and appears to be no more than a drafting effort to claim the judicial exception itself; a mixture of naturally-occurring components that is not markedly different from its’ closest-occurring natural counterpart and which does not offer significantly more than the judicial exception.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wu (CN107281021A).
Wu discloses formulations which comprise 10-20% lemongrass hydrosol and 5-10% rosemary hydrosol (see claim 1). Although the composition is not taught for the use in repelling pests, the composition still contains the same active and structural components of what is claimed and thus meet the claim limitations.

Claim 24 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jan (SK1642013U1).
Jan discloses a hydrosol composition along with polyhydric alcohol (see abstract) which acts as a binder or a polymeric matrix.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 2, 6, 8-10, 12-18, 22-30 are rejected under 35 U.S.C. 103 as being unpatentable over Jan (SK1642013U1).
Jan’s general disclosure is to formulations to repel stinging insects in 100 parts by weight contain 0.1 to 18 parts by weight of at least one essential oil and 82 to 99.9 parts by weight of water and / or vegetable hydrosol, and / or vegetable oil, and / or beeswax, and or stearic acid, and / or a polyhydric alcohol, and / or sodium tetraborate (see abstract).
Regarding claim 1-2, 16, 17, 22-27 and 29-30, Jan teaches the use of essential oil and hydrosols in repelling pests (see abstract).
Jan also teaches “In connection with the isolation of essential oils from plants by steam distillation, a product is always obtained forming two phases which are separated from one another. At the surface there is a main and specifically lighter oil, the bottom layer being the aqueous phase. The aqueous phase thus obtained is called the hydrosol, being the respective essential oil - a saturated aqueous solution or a water-soluble solution emulsion. Hydrosols are sometimes referred to as hydrates. Since hydrosols-hydrolates always contain a significant proportion of the constituents of the respective essential oil and also water-soluble biologically active substances which are not present in the essential oil, it is of particular interest to use this component as a water phase source in preparing sting insect repellents. solutions.” (see para. 7, page 5).
Jan also teaches the use of lemongrass oil through distillation of Cymbopogon nardus, Cymbopogon citratus and Cymbopogon feuosus, at a yield of about 0.5% (see, page 3, 2nd to last para.) and tea tree (see abstract, page 3, para. 8 or 10, 2nd para.) and rosemary (see abstract, page 4, para. 10). Although, Jan does not teach the use of the specific hydrosols listed in the instant application, Jan teaches that hydrosols always have many of the same constituents of the respective oil and also water-soluble active substances not found in the oil for the preparation of insect repellents. 
Regarding claims 6, 8, 13, Jan teaches the hydrosols being in a range from 0.1-18 parts weight of essential oils out of 100 parts and also teaches 82-99.9 parts weight of the hydrosols which would be within the instantly taught ranges if converted to percentages.
Regarding claim 9-10 and 12, Lan teaches that tea tree oil comprises 17.5% γ-terpinene and through gas chromatography was able to determine the presence of p-cymene.
Regarding claim 14, Lan teaches the formulation for spraying (see last para, page 8).
Regarding claim 15, Jan teaches the composition to comprises xanthan gum (see page 6, 3rd para.) or polyacrylic polymers (see page 6. 1st para).
Regarding claims 18 and 28, wherein the composition is claimed for use in repelling and or killing pests of a group selected from certain species is an intended use of the composition. A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  
Regarding claims 22-23, pertaining to the kit, the MPEP states the content of printed matter will not distinguish the claimed product from the prior art. In re Ngai, 367 F.3d 1336, 1339, 70 USPQ2d 1862, 1864 (Fed. Cir. 2004) (See MPEP 2112.01 III). In this case, the applicant is only claiming a kit and is not claiming any specific components to the kit itself, thus given the prior art a person would be able to develop a kit comprising the known essential oils and hydrosols.
Jan does not specifically teach a kit or the specific hydrosols of the instant invention, however given the prior art any person having skill could easily create the instant invention because each component has already been described by Jan. Jan teaches that hydrosols always have many of the same constituents of the respective oil which are active for repelling insects and also teaches that they contain water-soluble active substances not found in the oil for the preparation of insect repellents. Jan teaches the components found within the oils (terpenes) being useful in controlling pests and discloses specific amounts of the terpenes, essential oils and hydrosols. Therefore, it would have been obvious to use hydrosols and their active components already known for repelling insects into a single composition, along with a polymeric matrix. It would have further been obvious to optimize the ingredients to within the instantly claimed ranges because Jan teaches ranges within these amounts which are active for the same purpose.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Jan (SK1642013U1) as applied to claims 1, 2, 6, 8-10, 12-18, 22-30 above, and further in view of Tumbers (US8568800B2).
Jan teaches the hydrosol composition however is silent on the composition comprising delta-2-carene. 
Tumbers’ disclosure is to methods for controlling pests with the use of terpenoids, essential oils, plant extracts or combinations thereof (see abstract)
Tumbers teaches different terpenes and terpenoids which are beneficial for controlling pests and teaches 2-carene (see page 10, 2nd para. 2) and persons having skill in the art would know that 2-carene is a synonym for delta-2-carene. 
Therefore, it would have been obvious to a person having skill in the art, at the effective filing date, with the given prior art, to create the instant invention because the active components found within essential oils and hydrosols, and from these specific plant species which are well known in the art for their use in controlling pests, have already been described and documented.
There would have been a reasonable expectation of success in arriving at the instant invention because selecting specific components from prior art to create a single composition for the same purpose and use would have been prima facie obvious.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACOB ANDREW BOECKELMAN whose telephone number is (571)272-0043. The examiner can normally be reached Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terry McKelvey can be reached on 571-272-0775. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





JACOB A BOECKELMANExaminer, Art Unit 1655     

/SUSAN HOFFMAN/Primary Examiner, Art Unit 1655